Per Curiam.
This is a suit on a bank check made by appellant to the order of cash, delivered to one East, and by him endorsed and delivered to plaintiff-appellee for a valuable consideration and without notice of infirmity in the original consideration for the check. The trial judge awarded judgment for the plaintiff, and if the ordinary rule in such cases had been applicable, this would have been correct; but it appeared on the trial without contradiction that the check had originally been given as the result of a gambling transaction and to settle a gambling debt.
The case of Fisher v. Brehm, 100 N. J. L. 341, in the Court of Errors and Appeals, lays down the rule, of course,
controlling here, that such an instrument is void and unenforceable when in the hands of a Iona fide holder. This rule seems to have been disregarded in the trial court, and the judgment was consequently erroneous, and must be reversed.
Appellee has not appeared by counsel and has submitted no brief.